Citation Nr: 0802368	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  98-14 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for dysthymia 
with substance abuse.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty for training from September 
1975 to March 1976, and served on active duty from April 1976 
to March 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In a December 2007 Informal Hearing Presentation, the 
veteran's representative noted that the veteran had claimed 
entitlement to service connection for diabetes mellitus, an 
injury sustained in boot camp with subsequent disc disease 
and parencentis, and a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  Also, a questionnaire from the veteran 
dated November 2005 (a copy of which was received in August 
2007) raises a claim for service connection for post-
traumatic stress disorder (PTSD).  These matters have not yet 
been adjudicated and are referred to the RO for appropriate 
action.

This case was the subject of a December 2001 hearing before 
the undersigned Veterans Law Judge, and was the subject of 
Board remands dated in July 2003 and December 2005. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Two December 2006 letters from the Detroit, Michigan, VA RO 
state that it was not feasible for the veteran to obtain 
suitable employment through his Vocational Rehabilitation 
benefits because of the severity of his disability.  This was 
based in part on a December 6, 2006 letter from a physician 
indicating that the veteran is permanently and totally 
disabled.  One of the VA letters specifically states that the 
evidence upon which the decision was based included "[t]he 
severity of your Service Connected Disability," although the 
service-connected disability upon which the decision was 
based was not identified.  At that time, as now, the veteran 
was service connected for his psychiatric disability, rated 
as 30 percent disabling, and residuals of herpes zoster, 
rated as 10 percent disabling.  The medical information 
underlying the December 2006 VA Vocational Rehabilitation 
determination, based in part on the severity of an 
unidentified service-connected disability, would be helpful 
in adjudicating the veteran's claim for an increased rating 
for his service-connected psychiatric disability.

The veteran has identified as relevant the finding of the 
Social Security Administration (SSA) that he is disabled due 
to psychiatric disability.  In a letter dated in October 
2006, he indicated that he was "awaiting from Social 
Security with a letter" from a VA vocational rehabilitation 
counselor who was going to provide an opinion that the 
veteran was unemployable.  While the exact meaning of this 
statement is not clear, the Board notes that the most recent 
records from the SSA associated with the VA claims file are 
dated from 1992, including a May 1992 determination finding 
that the veteran was not employable due to psychiatric 
disability.  Any subsequent disability determinations from 
the SSA, including any records of Continuing Disability 
Reviews and the medical evidence upon which they are based, 
may be helpful in adjudicating the veteran's claim for an 
increased rating for service-connected psychiatric disability 
from February 1998 forward.  

A November 2005 letter from Leon Linderman, ACSW, indicates 
he saw the veteran at the Guidance Center eight times for 
psychotherapy, and that the veteran also saw a staff 
psychiatrist there for prescription of psychiatric 
medications.  The records of treatment from the Guidance 
Center should be obtained.

Also of record is a detailed December 2005 psychological 
evaluation report by 
Herbert Silverman, Ph.D.  The RO should ask the veteran for 
what purpose this examination was performed.  If there area 
additional records of treatment or examination from Dr. 
Silverman, such records should be sought.

In a letter dated in December 2006, private physician Mark 
Wein, D.O., opined that, with reasonable medical certainty, 
the veteran is permanently and totally disabled, due to 
ongoing problems with dysthymia, sleep apnea, depression, 
bulging disc disease, neuralgia, and type II diabetes.  Dr. 
Wein indicated that the veteran had been a patient of his 
since 2005.  Also of record is a form signed by Dr. Wein for 
the veteran's application for a loan discharge from the 
Federal Family Education Loan Program, due to total and 
permanent disability.  The records of Dr. Wein would be 
helpful in adjudicating the veteran's claim.  

Correspondence from the veteran received in August 2006 
indicates that he has been medically retired from employment 
at the VA hospital in Detroit, Michigan, for two years.  The 
records pertaining to his VA medical retirement would be 
helpful in adjudication of his claim.  Additionally, any 
continuing records of VA psychiatric treatment that have not 
been previously obtained would be relevant and useful.

Additionally, since there are VA vocational and private 
medical opinions of record that appear to indicate that the 
veteran is significantly more disabled than is reflected in a 
November 2006 report of VA psychiatric examination, a new VA 
examination taking into account the newly received private 
and 
VA medical and VA vocational rehabilitation evidence would be 
helpful in adjudication of this matter.

Accordingly, the case is REMANDED for the following action:

1.  Associate all records of VA's December 
2006 vocational rehabilitation 
determination that the veteran is unable 
to obtain suitable employment, including 
the medical evidence underlying the 
determination, and the veteran's 
vocational rehabilitation file, if any, 
with his claims files.

2.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims files copies of 
the veteran's records regarding SSA 
disability benefits dated after its May 
1992 disability determination, including 
any SSA administrative decisions, such as 
Continuing Disability Reviews (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

3.  Obtain and associate with the claims 
files any records in the possession of the 
federal government pertaining to a 
determination of entitlement to medical 
retirement from VA employment 
(specifically, from employment at the VA 
hospital in Detroit, Michigan), and the 
medical records upon which any such 
determination was based.

4.  Request the veteran to identify the 
name and address of all providers of 
medical treatment and examination for 
psychiatric disability in recent years that 
may not have been obtained by VA and 
associated with the claims files.  After 
any required releases for medical 
information are requested and obtained from 
the veteran, an attempt should be made to 
obtain any records so identified that have 
not been previously obtained.  

In determining which records should be 
sought, the RO should review a statement 
from the veteran received in August 2007, 
in which he identifies records of Drs. 
Silverman and Wein, as well as Leon 
Linderman, MSW, ACSW, and Herbert Morris (a 
VA Rehabilitation Counselor), as relevant 
to his claim.

The records sought should include records 
of treatment with Dr. Wein dated form 
January 2005 forward (see December 2006 
statement from Dr. Wein).

The RO should contact the veteran and 
determine the purpose for which the 
December 2005 written opinion from Dr. 
Silverman was issued.  If underlying 
treatment or examination records exist, the 
RO should seek to obtain those records.

The RO should also seek the records of 
psychotherapy treatment with Leon 
Linderman, MSW, ACSW, at the Guidance 
Center, and the records of the treating 
psychiatrist at that facility who provided 
prescriptions for psychiatric medications.  
(See November 2005 letter from Mr. 
Linderman.)

The RO should additionally seek any records 
of continuing VA psychiatric treatment that 
have not been associated with the claims 
files, to include any records of treatment 
dated from June 2007 forward.

5.  Once all available vocational 
rehabilitation and medical records have been 
received, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA psychiatric 
examination for the purpose of determining 
the current severity of his service-
connected psychiatric disability.  The RO 
should send the claims files to the examiner 
for review, and the clinician should 
indicate that the claims files were 
reviewed.
 
For the veteran's psychiatric disability, 
the examiner should describe the nature and 
extent of the veteran's present disability.  
The examiner should provide an opinion as 
to the level of the veteran's current 
occupational and social impairment due to 
his psychiatric disability, the clinical 
findings underlying his determination, and 
a Global Assessment of Functioning (GAF) 
score.

6.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



